Friday, June 24, 2011


Ms. Beverly A. Whitley
Bell Nunnally & Martin, LLP
3232 McKinney Avenue, Suite 1400
Dallas, TX 75204-2429
Ms. Monica Wiseman Latin
Carrington Coleman Sloman & Blumenthal LLP
901 Main Street, Suite 5500
Dallas, TX 75202

RE:   Case Number:  09-0558
      Court of Appeals Number:  05-08-00685-CV
      Trial Court Number:  08-02906-C

Style:      MARSH USA INC. AND MARSH & MCLENNAN COMPANIES, INC.
      v.
      REX COOK

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |